DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges the amendments of specification and claim filed on 07/01/2022 and enters for consideration. Claims 14-37 had already been cancelled. Claims  38-44 have newly been added. Claims 1-13, 38-44 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 05/20/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 13, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2016/0259159 A1) in view of Hoffman et al. (WO 2007/047782 A2) (See attached document).

Regarding claim 1 (Currently Amended), Matsui et al. teach a method for providing stereoscopic visual perception notifications during a robotic surgical procedure (Abstract, Fig. 1), the method comprising: 
receiving a right-eye view image ([0039]; [0041]; Fig. 3, reference numeral 22R, 24R) captured by way of a right-eye lens (Fig. 3, reference numeral 23R) of a patient image capture device disposed at a surgical site ([0005], L2-4; Fig. 1); 
receiving a left-eye view image ([0039]; [0040]; Fig. 3, reference numeral 22L, 24L) captured by way of a left-eye lens (Fig. 3, reference numeral 23L) of the patient image capture device disposed at the surgical site ([0005], L2-4; Fig. 1); 
analyzing the right-eye view and left-eye view images ([0035], L6-10; Figs. 1 and 3, reference numerals 4A, 4B); 
determining, based on a result of the analyzing, whether the right-eye view image or the left-eye view image includes a characteristic ([0127]-[0128]; It teaches setting a threshold value based on the signal processing (image analysis), which is used to determine whether the deviation in the left-eye or the right-eye images are within tolerance or not. Here the deviation is analogous to the characteristic of the respective image); 
generating a stereoscopic visual perception notification, when it is determined that the right-eye view image or the left-eye view image includes the characteristic ([0132]-[0133]; It teaches that when the deviation of the left-eye or the right-eye image is beyond the predetermined threshold ranges Lu1 and Lu2, the difference value calculation section reads and outputs a notification for visual perception by the user); and 
displaying a stereoscopic image based on the right-eye view image and the left-eye view image, the stereoscopic image including the stereoscopic visual perception notification ([0132]-[0133]; It teaches that the visual notification is displayed as a superimposition of the notification on top of the 3D displayed image).
Although, Matsui et al. teach generation of the visual perception which includes the characteristics, but it does not explicitly teach highlighting the stereoscopic image.
However, Hoffman et al., in the same field of endeavor (Abstract), teach a robotic medical stereoscopic surgical system where it teaches highlighting portion of the displayed image of the surgical procedure (Hoffman et al.; [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Hoffman et al’s usage of highlighting portion of displayed image, because it enhances the visibility of the particular portion of the displayed image (Hoffman et al.; [0088]).

Regarding claim 13 (Original), Matsui et al. and Hoffman et al. teach the method of claim 1, wherein the patient image capture device is a stereoscopic endoscope (Matsui et al.; Title).


Regarding claim 38 (New), Matsui et al. teach a method for providing stereoscopic visual perception notifications during a robotic surgical procedure (Abstract, Fig. 1), the method comprising: 
receiving a right-eye view image ([0039]; [0041]; Fig. 3, reference numeral 22R, 24R) captured by way of a right-eye lens (Fig. 3, reference numeral 23R) of a patient image capture device ([0005], L2-4; Fig. 1); 
receiving a left-eye view image ([0039]; [0040]; Fig. 3, reference numeral 22L, 24L) captured by way of a left-eye lens (Fig. 3, reference numeral 23L) of the patient image capture device ([0005], L2-4; Fig. 1); 
determining ([0035], L6-10; Figs. 1 and 3, reference numerals 4A, 4B) whether the right-eye view image or the left-eye view image includes a characteristic that hinders stereoscopic visual perception ([0127]-[0128]; It teaches setting a threshold value based on the signal processing (image analysis), which is used to determine whether the deviation in the left-eye or the right-eye images are within tolerance or not. Here the deviation is analogous to the hindering characteristic of the respective image); 
displaying a stereoscopic image based on the right-eye view image and the left-eye view image ([0132]-[0133]; It teaches that the visual notification is displayed as a superimposition of the notification on top of the 3D displayed image); and 
highlighting pixels in the displayed stereoscopic image corresponding to the characteristic that hinders stereoscopic visual perception when it is determined that the right-eye view image or the left-eye view image includes the characteristic that hinders stereoscopic visual perception ([0132]-[0133]; It teaches that when the deviation of the left-eye or the right-eye image is beyond the predetermined threshold ranges Lu1 and Lu2, the difference value calculation section reads and outputs a notification for visual perception by the user, which is analogous to the hindering of the visual perception).  
Although, Matsui et al. teach generation of the visual perception which includes the characteristics, but it does not explicitly teach highlighting the stereoscopic image.
However, Hoffman et al., in the same field of endeavor (Abstract), teach a robotic medical stereoscopic surgical system where it teaches highlighting portion of the displayed image of the surgical procedure (Hoffman et al.; [0088]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Hoffman et al’s usage of highlighting portion of displayed image, because it enhances the visibility of the particular portion of the displayed image (Hoffman et al.; [0088]).

Claims 2-3, 5-10, 12, 39-40, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2016/0259159 A1) in view of Hoffman et al. (WO 2007/047782 A2) (See attached document) and further in view of Azizian (US PGPub 2020/0246084 A1) (Inventive concept disclosed in provisional application 62/542457 dated 08/08/2017).

Regarding claim 2 (Original), Matsui et al. and Hoffman et al. teach the method of claim 1.
Although, Matsui et al. teach notification generation on the displayed image, but Matsui et al. or Hoffman et al. do not explicitly teach displaying the cause of the notification.
However, Azizian, in the same field of endeavor (Abstract), teaches a system where it displays a cause of a characteristic of the surgical environment on the displayed image (Figs. 4-5; [0037]-[0038]; it teaches that an alert indication is displayed on the image frame as an animation indicating that either the surgical instrument has collided with another instrument or manipulator or has otherwise reached a motion boundary and is not able to respond as commanded by the surgeon).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the cause of the warning on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).
 
Regarding claim 3 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 2, wherein the identifying the cause of the characteristic included in the right-eye view image or the left-eye view image includes determining that the characteristic is associated with an image capture device factor (Azizian; [0033]; it teaches alerts relating to information related to medical instruments which includes image capture device).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the image capture device factor on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 5 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 2, wherein the identifying the cause of the characteristic included in the right-eye view image or the left-eye view image includes determining that the characteristic is associated with a surgical site factor (Azizian; [0025]; It teaches that captured images present the surgeon with coordinated stereo images of the surgical site, wherein such coordination can include alignment between the opposing images and can include adjusting the stereo working distance of the stereoscopic endoscope).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the surgical site factor on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 6 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 2, wherein the identifying the cause of the characteristic included in the right-eye view image or the left-eye view image includes detecting at least one of a binocular disparity, a color imbalance, a sharpness imbalance, a focus mismatch, a depth discontinuity, or a scale mismatch (Azizian; In [0037], L45-48, it teaches disparity between left and right eye views; In [0045], L12-21, it teaches difference in brightness, color, and gray-scale).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of disparity mismatch, because the alert indication may be altered to indicate out of plane depth changes of the instrument (Azizian; [0037], L45-48).

Regarding claim 7 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 2, further comprising providing a recommendation of how to correct the characteristic included in the right-eye view image or the left-eye view image (Azizian; [0037], L29-45 ; [0038], L25-43; [0039], [0045]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of notification with recommendation, because the recommendation may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 8 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 7, wherein the recommendation is based on the cause of the characteristic (Azizian; [0037], L29-45 ; [0038], L25-43; [0039], [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of notification with recommendation, because the recommendation may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 9 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 7, wherein at least one of the generating the stereoscopic visual perception notification or the providing the recommendation includes displaying a visual indication (Matsui et al.; [0132]-[0133]; It teaches that the visual notification is displayed as a superimposition of the notification on top of the 3D displayed image. Azizian also shows in Figs. 4, 5, the visual indication around the endoscope tip to alert the clinician about next step of operational procedure as described in [0038], L25-43, [0039]).  

Regarding claim 10 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 9, wherein the displaying the visual indication includes displaying a message indicating the cause of the characteristic (Azizian; [0003], L17-21).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's notification using message, because this way the alerts may be co-located with anatomic structures or instruments associated with the alerts (Azizian; [0003], L24-25).

Regarding claim 12 (Original), Matsui et al. and Hoffman et al. teach the method of claim 1.
 Although, Matsui et al. teach notification generation on the displayed image, but Matsui et al. or Hoffman et al. do not explicitly teach notification includes generating a tactile vibration.
However, Azizian, in the same field of endeavor (Abstract), teaches a system where it teaches notification includes generating a tactile vibration (Azizian; [0037], L29-45 ; [0038], L25-43; See also [0043], [0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of notification with tactile vibration, because the vibration alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 39 (New), Matsui et al. and Hoffman et al. teach the method of claim 38.
Although, Matsui et al. teach notification generation on the displayed image, but Matsui et al. or Hoffman et al. do not explicitly teach displaying the cause of the notification.
However, Azizian, in the same field of endeavor (Abstract), teaches a system where it displays a cause of a characteristic of the surgical environment on the displayed image (Figs. 4-5; [0037]-[0038]; it teaches that an alert indication is displayed on the image frame as an animation indicating that either the surgical instrument has collided with another instrument or manipulator or has otherwise reached a motion boundary and is not able to respond as commanded by the surgeon).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the cause of the warning on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 40 (New), Matsui et al., Hoffman et al. and Azizian teach the method of claim 39, wherein the identifying the cause of the characteristic that hinders stereoscopic visual perception included in the right-eye view image or the left-eye view image includes determining that the characteristic is associated with an image capture device factor (Azizian; [0033]; it teaches alerts relating to information related to medical instruments which includes image capture device).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the image capture device factor on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 42 (New), Matsui et al., Hoffman et al. and Azizian teach the method of claim 39, wherein the identifying the cause of the characteristic that hinders stereoscopic visual perception included in the right-eye view image or the left-eye view image includes determining that the characteristic is associated with a surgical site factor (Azizian; [0025]; It teaches that captured images present the surgeon with coordinated stereo images of the surgical site, wherein such coordination can include alignment between the opposing images and can include adjusting the stereo working distance of the stereoscopic endoscope).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of visual indication of the surgical site factor on the displayed image, because the alert indication may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Regarding claim 43 (New), Matsui et al., Hoffman et al. and Azizian teach the method of claim 39, wherein the identifying the cause of the characteristic that hinders stereoscopic visual perception included in the right-eye view image or the left-eye view image includes detecting at least one of a binocular disparity, a color imbalance, a sharpness imbalance, a focus mismatch, a depth discontinuity, or a scale mismatch (Azizian; In [0037], L45-48, it teaches disparity between left and right eye views; In [0045], L12-21, it teaches difference in brightness, color, and gray-scale).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of disparity mismatch, because the alert indication may be altered to indicate out of plane depth changes of the instrument (Azizian; [0037], L45-48).

Regarding claim 44 (New), Matsui et al., Hoffman et al. and Azizian teach the method of claim 39, further comprising providing a recommendation of how to correct the characteristic that hinders stereoscopic visual perception included in the right-eye view image or the left-eye view image (Azizian; [0037], L29-45 ; [0038], L25-43; [0039], [0045]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Azizian's usage of notification with recommendation, because the recommendation may provide information about the proximity of a surgical instrument tip to a critical structure (e.g., an artery, vein, tumor) in an anatomic model of a patient (Azizian; [0039]).

Claims 4, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2016/0259159 A1) in view of Hoffman et al. (WO 2007/047782 A2) (See attached document), Azizian (US PGPub 2020/0246084 A1) (Inventive concept disclosed in provisional application 62/542457 dated 08/08/2017) and further in view of Ramirez Luna et al. (US PGPub 2018/0303574 A1).

Regarding claim 4 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 2.
Although, Matsui et al. teach displaying a characteristic deviation of either left-eye or right-eye image superimposed on the displayed image and Azizian teaches displaying the cause of the warning, but they don’t explicitly teach that the cause is related to a system latency factor.
However, Ramirez Luna et al., in the same field of endeavor (Abstract), teaches a system where it identifies the cause to be a system latency factor (Ramirez Luna et al.; In [0210], it teaches system latency factor as a cause of the lag between the event at the target site and the display. It is to be noted that from [0184] and [0320], it is understood that the display is capable of providing feedback to the user/operator for the purpose of calibration for fixing mismatches).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Ramirez Luna et al's identification of the system latency factor as the cause of discrepancy, because fixing the high system latency enables the operator/surgeon not to get distracted from the microsurgical procedure (Ramirez Luna et al.; [0210]).

Regarding claim 41 (New), Matsui et al., Hoffman et al. and Azizian teach the method of claim 39.
Although, Matsui et al. teach displaying a characteristic deviation of either left-eye or right-eye image superimposed on the displayed image and Azizian teaches displaying the cause of the warning, but they don’t explicitly teach that the cause is related to a system latency factor.
However, Ramirez Luna et al., in the same field of endeavor (Abstract), teaches a system where it identifies the cause to be a system latency factor (Ramirez Luna et al.; In [0210], it teaches system latency factor as a cause of the lag between the event at the target site and the display. It is to be noted that from [0184] and [0320], it is understood that the display is capable of providing feedback to the user/operator for the purpose of calibration for fixing mismatches).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Ramirez Luna et al's identification of the system latency factor as the cause of discrepancy, because fixing the high system latency enables the operator/surgeon not to get distracted from the microsurgical procedure (Ramirez Luna et al.; [0210]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2016/0259159 A1) in view of Hoffman et al. (WO 2007/047782 A2) (See attached document), Azizian (US PGPub 2020/0246084 A1) (Inventive concept disclosed in provisional application 62/542457 dated 08/08/2017) and further in view of Itkowitz et al. (US PGPub 2022/0047343 A1).

Regarding claim 11 (Original), Matsui et al., Hoffman et al. and Azizian teach the method of claim 7.
Although, Matsui et al. and Azizian both teach displaying the notification superimposed on the image frame, but they do not explicitly teach providing an audible notification.
However, Itkowitz et al., in the same field of endeavor (Abstract), teaches a system where it provides an audible notification (Itkowitz et al.; [0054], L10-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Matsui et al’s invention of stereoscopic endoscope system to include Itkowitz et al's notification using audible sound, because audible notification increases the clinician's awareness of the location of instruments not visible within the field of view (Itkowitz et al.; [0053], L23-18).

Response to Arguments
The Applicant’s amendments dated 07/01/2022 to the title of the invention is acknowledged and therefore the previously set forth objection is withdrawn.

Applicant’s arguments with respect to independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “FEATURE DIFFERENTIATION IMAGE CAPTURE UNIT AND METHOD IN A SURGICAL INSTRUMENT” – McDowall, US PGPub 2013/0041215 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485